Case 2:18-bk-20151-ER   Doc 393 Filed 10/03/18 Entered 10/03/18 15:56:53   Desc
                          Main Document    Page 1 of 4
Case 2:18-bk-20151-ER   Doc 393 Filed 10/03/18 Entered 10/03/18 15:56:53   Desc
                          Main Document    Page 2 of 4
Case 2:18-bk-20151-ER   Doc 393 Filed 10/03/18 Entered 10/03/18 15:56:53   Desc
                          Main Document    Page 3 of 4
Case 2:18-bk-20151-ER   Doc 393 Filed 10/03/18 Entered 10/03/18 15:56:53   Desc
                          Main Document    Page 4 of 4
